 


109 HR 4933 IH: To prevent acid mine drainage from sulfide mining into the Great Lakes.
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4933 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Stupak introduced the following bill; which was referred to the  Committee on Transportation and Infrastructure 
 
A BILL 
To prevent acid mine drainage from sulfide mining into the Great Lakes. 
 
 
1.PurposeThe purpose of this Act is to protect water quality in the Great Lakes from the harmful effects of acid mine drainage. 
2.Limitation on Federal permitsNo Federal permit may be issued to an entity seeking to operate a sulfide mine within 5 miles of any of the Great Lakes unless the permit applicant demonstrates that there will be no acid mine drainage into any of the Great Lakes as a result of the sulfide mining operation for which the permit is sought.  
3.Great Lakes definedIn this Act, the term Great Lakes has the same meaning given that term in section 118(a)(3) of the Federal Water Pollution Contol Act (33 U.S.C. 1268(a)(3)).  
 
